 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of October 31, 2005, among SmartVideo Technology, Inc., a
Delaware corporation (the “Company”), and the Investors signatory hereto (each
such Investor, an “Investor” and collectively, the “Investors”).
          This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof, among the Company and the Investors (the “Purchase
Agreement”).
          The Company and the Investors hereby agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:
          “Advice” shall have the meaning set forth in Section 6(c).
          “Certificate of Incorporation Filing Date” means the date that the
Delaware Secretary of State’s office accepts for filing an amendment to the
Company’s Certificate of Incorporation increasing the authorized shares of
Common Stock to at least 100,000,000 shares.
          “Common Stock” means the common stock of the Company, par value $.001
per share, and any securities into which such common stock may hereafter be
classified.
          “Effective Date” means, (a) with respect to the initial Registration
Statement required to be filed hereunder, the earlier of (i) the 120th day
following the Certificate of Incorporation Filing Date, and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments, and (b) with respect to any additional
Registration Statement(s) that may be required pursuant to Section 2(b), the
earlier of (i) the 120th day following if such Registration Statement is
required because the Commission shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a previously
filed Registration Statement, the date or time on which the Commission shall
indicate as being the first date or time that such Registrable Securities may
then be included in a Registration Statement, or and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement will not be reviewed or is no longer subject
to further review and comments.
          “Effectiveness Period” shall have the meaning set forth in
Section 2(a).
          “Event” shall have the meaning set forth in Section 2(c).
          “Event Date” shall have the meaning set forth in Section 2(c).

 



--------------------------------------------------------------------------------



 



          “Filing Date” means, with (a) respect to the initial Registration
Statement required to be filed hereunder, the 30th day after the stockholders of
the Company approve an amendment to the Company’s Certificate of Incorporation
increasing the number of authorized Common Shares to at least 100,000,000
shares, and (b) with respect to any additional Registration Statements that may
be required pursuant to Section 2(b), the 60th day following the date or time on
which the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement.
          “Force Majeure” shall mean any unusual event arising from causes
reasonably beyond the control of the Company that could not be reasonably
anticipated that causes a delay in or prevents the performance of any obligation
under this Agreement, including but not limited to, acts of God, fire, war,
terrorism, insurrection, civil disturbance, explosion, adverse weather
conditions, unusual delay in transportation, strikes or other labor disputes,
and restraint by court order or order of public authority.
          “Grace Period” shall have the meaning set forth in Section 2(c)(iv).
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.
          “Indemnified Party” shall have the meaning set forth in Section 5(c).
          “Indemnifying Party” shall have the meaning set forth in Section 5(c).
          “Losses” shall have the meaning set forth in Section 5(a).
          “Preferred Stock” means the Series A-1 Convertible Preferred Stock,
par value $.001 per share, and any securities into which such preferred stock
may hereafter be classified.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
          “Registrable Securities” means all of the Common Shares and the
Warrant Shares, together with any shares of Common Stock issued or issuable upon
(a) any stock split, dividend or other distribution, recapitalization or similar
event with respect to the

- 2 -



--------------------------------------------------------------------------------



 



foregoing and/or (b) any conversion of any shares of Preferred Stock into shares
of Common Stock.
          “Registration Statement” means the registration statements required to
be filed hereunder, including (in each case) the Prospectus, amendments and
supplements to such registration statement(s) or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement(s).
          “Response Date” shall have the meaning set forth in Section 2(c)(ii).
          “Rule 415” means Rule 415 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
     2. Registration.
          (a) On or prior to each Filing Date, the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. Each Registration Statement required hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case the Registration shall be on
another appropriate form in accordance herewith). Each Registration Statement
required hereunder shall contain (except if otherwise directed by the Holders)
the “Plan of Distribution” attached hereto as Annex A. Subject to the terms of
this Agreement, the Company shall use its best efforts to cause each
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event not later than
the Effective Date, and shall use its best efforts to keep each Registration
Statement continuously effective under the Securities Act until the date when
all Registrable Securities covered by that Registration Statement have been sold
or may be sold without volume restrictions pursuant to Rule 144(k) as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).
          (b) If for any reason the SEC does not permit all of the Registrable
Securities to be included in any Registration Statement filed pursuant to
Section 2(a), then the Company shall prepare and file as soon as possible after
the date on which the SEC shall indicate as being the first date or time that
such filing may be made, but in any event by its Filing Date, one or more
additional Registration Statements covering the resale of all Registrable
Securities not already covered by an existing and effective Registration

- 3 -



--------------------------------------------------------------------------------



 



Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Each such Registration Statement shall contain (except if otherwise directed by
the Holders) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its best efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than its Effective Date, and shall use its best efforts to keep
such Registration Statement continuously effective under the Securities Act
during its entire Effectiveness Period.
          (c) If: (i) a Registration Statement is not filed on or prior to its
Filing Date (if the Company files a Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
3(a) hereof, the Company shall not be deemed to have satisfied this clause (i)),
or (ii) prior to the date when such Registration Statement is first declared
effective by the SEC, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the SEC in respect of such
Registration Statement within 30 calendar days (the “Response Date”) after the
receipt of comments by or notice from the SEC that such amendment is required in
order for such Registration Statement to be declared effective, or (iii) a
Registration Statement filed or required to be filed hereunder is not declared
effective by the SEC on or before its Effective Date, or (iv) during the
Effectiveness Period, a Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities, for in any and all such cases for
more than an aggregate of 20 Trading Days (the “Grace Period”) during any
12-month period during the Effectiveness Period (which need not be consecutive
Trading Days)(any such failure or breach being referred to as an “Event,” and
for purposes of clause (i) or (iii) the date on which such Event occurs, or for
purposes of clause (ii) the date which such 30 calendar days is exceeded, or for
purposes of clause (iv) the date on which such 20 Trading Days is exceeded being
referred to as “Event Date”), then in addition to any other rights the Holders
may have hereunder or under applicable law: (x) on each such Event Date the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.5% of the aggregate Investment Amount
paid by such Holder pursuant to the Purchase Agreement; and (y) on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1.5% of the aggregate Investment Amount paid by such Holder
pursuant to the Purchase Agreement. If the Company fails to pay any partial
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 10% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event, except
in the case of the first Event Date. Notwithstanding the foregoing, any day on
which a Force Majeure has occurred or is continuing shall not count toward the
calculation of the number of days for the Filing Date, the Effective Date, the
Response Date and a Grace Period.

- 4 -



--------------------------------------------------------------------------------



 



          (d) Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 2(c) to such
Holder who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least one Trading Day prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
     3. Registration Procedures
          In connection with the Company’s registration obligations hereunder,
the Company shall:
          (a) Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to one representative of the Holders
designated in writing to the Company copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed which documents will be subject to
the review of such designated representative. The Company shall not file a
Registration Statement or any such Prospectus or any amendments or supplements
thereto that does not contain the disclosure regarding each of the Holders as a
“Selling Stockholder” as provided to the Company by the designated
representative of the Holders.
          (b) (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep that Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to each Registration Statement or any amendment thereto and, as promptly
as reasonably possible, upon request, provide the Holders true and complete
copies of all correspondence from and to the SEC relating to each Registration
Statement; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by each Registration Statement (to the extent such provisions are
applicable to the Company). Notwithstanding anything else contained herein to
the contrary, the Company shall not provide any material, nonpublic information
to the Holders.
          (c) Notify the Holders of Registrable Securities as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than two Trading
Days prior to such filing) and (if requested by any such Person) confirm such
notice in writing promptly following the day (i)(A) when a Prospectus or any
Prospectus supplement or

- 5 -



--------------------------------------------------------------------------------



 



post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on a
Registration Statement (the Company shall provide copies thereof and all written
responses thereto to each of the Holders to the extent such materials address
the Selling Stockholder or Plan of Distribution sections of such Registration
Statement, and to the extent they address risk factors or other disclosure in
such Registration Statement particular to the Holder or the transactions
contemplated hereby); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Federal or state governmental authority during
the period of effectiveness of a Registration Statement for amendments or
supplements to that Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
          (d) Use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
          (e) Deliver to each Holder, by 9:00 a.m. (New York City time) on the
date following the Effective Date, without charge, up to five copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may request in connection with
resales by the Holder of Registrable Securities. Subject to the terms of this
Agreement, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto, subject to notices pursuant
to Section 3(c).
          (f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder

- 6 -



--------------------------------------------------------------------------------



 



under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder reasonably requests in writing, to keep the Registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by that
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business or file a general consent to service of process
in any jurisdiction where it is not then so qualified.
          (g) If requested by the Holders, cooperate with each Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.
          (h) Upon the occurrence of any event contemplated by this Section 3,
as promptly as commercially reasonably possible under the circumstances taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such events,
prepare a supplement or amendment, including a post-effective amendment, to the
applicable Registration Statement or a supplement to the related Prospectus or
any document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, neither such
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (ii) through (v) of Section 3(c) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus. The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is commercially practicable. The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of a
Registration Statement and Prospectus, subject to the payment of liquidated
damages pursuant to Section 2(c), for a period not to exceed 60 days (which need
not be consecutive days) in any 12 month period.
          (i) Comply with all applicable rules and regulations of the SEC.
          (j) Upon notification by the SEC that a Registration Statement will
not be reviewed or is no longer subject to further review and comments, request
acceleration of such Registration Statement such that it becomes effective at
5:00 p.m. (New York City time) on the Effective Date.
     4. Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to

- 7 -



--------------------------------------------------------------------------------



 



be made with the Principal Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in a Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange or market as required hereunder. In no event shall the
Company be responsible for any broker or similar commissions of the Holders.
     5. Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to any violation by the Company of this Agreement or any securities laws, or any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), (ii) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected or (iii) such Holder fails to comply with any applicable prospectus
delivery requirements of the Securities Act applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement. The
Company shall notify the

- 8 -



--------------------------------------------------------------------------------



 




Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act to the
extent that delivery of such Prospectus would have avoided such Loss or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising
solely out of or based solely upon any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a material conflict of interest is
likely to exist if the same counsel were to represent such Indemnified Party and
the Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of up
to an aggregate of three separate counsel shall be at the expense of the
Indemnifying Party). The Indemnifying Party shall not be liable for any

- 9 -



--------------------------------------------------------------------------------



 




settlement of any such Proceeding effected without its written consent. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
          Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party; provided, that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is not
entitled to indemnification hereunder, determined based upon the relative faults
of the parties.
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Section 5, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission or other act in question. No
party guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any party
that was not guilty of such fraudulent misrepresentation.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

- 10 -



--------------------------------------------------------------------------------



 



     6. Miscellaneous
          (a) Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
          (b) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement.
          (c) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as promptly as is commercially practicable. The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(c).
          (d) Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
          (e) No Piggyback on Registration Statement. Except as set forth in
Schedule 6(e), neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than

- 11 -



--------------------------------------------------------------------------------



 




the Registrable Securities, and the Company shall not after the date hereof
enter into any agreement providing any such right to any of its security
holders.
          (f) Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Investors holding a majority of the Registrable Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
          (g) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.
          (h) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Each Holder may assign
their respective rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement. The Company may not assign its rights or
obligations hereunder.
          (i) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
          (j) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
          (k) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (l) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

- 12 -



--------------------------------------------------------------------------------



 



          (n) Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder acknowledges that no
other Holder has acted as agent for such Holder in connection with executing
this Agreement and that no Holder will be acting as agent of such Holder in
connection with monitoring the registration of the Registrable Securities or
enforcing its rights under this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents and will likely have their respective Registrable
Securities included on the same Registration Statement, for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
          (o) Jurisdiction and Venue. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida or Broward County, Florida, or any federal court sitting in the
Southern District of Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
*************************

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                      SMARTVIDEO TECHNOLOGIES, INC.    
 
               
 
  By:   /s/ Richard E. Bennett, Jr.                     
 
      Name:   Richard E. Bennett, Jr.    
 
      Title:   President & CEO    

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

- 14 -



--------------------------------------------------------------------------------



 



/s/ Michael E. Criden
 
Michael E. Criden

Ghs Holdings
By: /s/ Glenn Singer

 
Name: Glenn Singer

SME Children LLP
By: /s/ Stephen Esrick

 
Name: Stephen Esrick

/s/ Scott Hunter

 
Scott Hunter

/s/ Michael Puder

 
Michael Puder

/s/ Michael Cohen

 
Michael Cohen

/s/ Michael Brunnberg

 
Michael Brunnberg

/s/ Audrey Bennati

 
Audrey Bennati

Dean and Jessica Goldfine
/s/ Dean Goldfine

 
Dean Goldfine

/s/ Jessica Goldfine

 
Jessica Golfine

Doug M. Rudolph Partners Ltd.
By: /s/ Doug Rudolph

 
Name: Doug Rudolph

Craig Morris/Ernie Frywald
/s/ Craig Morris

 
Craig Morris

/s/ Ernie Fyrwald

 
Ernie Fyrwald

/s/ William Matz

 
William Matz

/s/ Peter Greenberg

 
Peter Greenberg

Bradcliff Investments, Inc.
By: /s/ Brad Naimer

 
Name: Brad Naimer

/s/ Todd Katz

 
Todd Katz

Apex Capital
By: /s/ Robert Rubin,

 
Name: Robert Rubin,

/s/ Jeff Hanft

 
Jeff Hanft
/s/ Art Criden

 
Art Criden

MSG Properties LLC
By: /s/ Mark S. Gold

 
Name: Mark S. Gold

Tony Blank Family Trust
By: /s/ Tony Blank

 
Name: Tony Blank

/s/ Kevin Love

 
Kevin Love

/s/ Dwight Richert

 
Dwight Richert

/s/ Manuel Kadre

 
Manuel Kadre

/s/ Jonathan Colby

 
Jonathan Colby

/s/ Michael Hanzman

 
Michael Hanzman

/s/ Jonathan Wish

 
Jonathan Wish

/s/ John Accetta

 
John Accetta

/s/ Bryce Epstein

 
Bryce Epstein

/s/ Cory Waldman

 
Cory Waldman

/s/ Steven Meister

 
Steven Meister

/s/ Kenneth Goodman

 
Kenneth Goodman

SCB LLC
By: /s/ Paul G. Schwichte (Carbone)

 
Name: Paul G. Schwichte (Carbone)

Andy R, Inc.
By: /s/ Andy Roddeck

 
Name: Andy Roddeck

/s/ Barry Frank

 
Barry Frank
/s/ Bob Burstein

 
Bob Burstein

/s/ Brett Overman

 
Brett Overman

/s/ Mitchell Kline

 
Mitchell Kline

Michael and Rachel Goldman
/s/ Michael Goldman

 
Michael Goldman

/s/ Rachel Goldman

 
Rachel Goldman

/s/ Michael Meister

 
Michael Meister

/s/ Malcom Meister

 
Malcom Meister

/s/ Jay Shapiro

 
Jay Shapiro

/s/ Paul; B. Chaplin

 
Paul; B. Chaplin

Ronni Jill Trust
/s/ Judy Silverman, Trustee

 
Judy Silverman, Trustee

/s/ Gary N. Itzenson

 
Gary N. Itzenson

Stephen And Deborah Clifford, Joint Tenants
/s/ Stephen Clifford

 
Stephen Clifford

/s/ Deborah Clifford

 
Deborah Clifford

/s/ Thomas Brunnberg

 
Thomas Brunnberg

Stuart Lasher LP I
/s/ Stuart Lasher

 
Name: Stuart Lasher

/s/ Michael Levy

 
Michael Levy

/s/ John Fels

 
John Fels

/s/ Chris Damian

 
Chris Damian
/s/ Dan Kleiman

 
Dan Kleiman

/s/ Robert Rovinsky

 
Robert Rovinsky

/s/ Jimmy Tate

 
Jimmy Tate

/s/ Lester Epstein

 
Lester Epstein

/s/ Andrew Henschel

 
Andrew Henschel

Balogh Family Partnership
By: /s/ Illegible

 
Name: Illegible

/s/ Mark Levinson

 
Mark Levinson

/s/ Kenneth Bernstein

 
Kenneth Bernstein

/s/ Barry Ross

 
Barry Ross

Chris & Renne Eilers
/s/ Chris Eilers

 
Chris Eilers
/s/ Renne Eilers

 
Renne Eilers



- 15 -



--------------------------------------------------------------------------------



 



Schedule 6(e)
Ascendiant Capital Group LLC has piggy-back registration rights for 750,000
shares of Common Stock, Interim CFO Solutions LLC has piggy-back registration
rights for 2,608,696 shares of Common Stock underlying common stock purchase
warrants, ACI Solutions has piggy-back registration rights for 199,916 shares of
Common Stock, WH Platts has piggy-back registration rights for 52,000 shares of
Common Stock and The Lippin Group has piggy-back registration rights for 11,000
shares of Common Stock.

 



--------------------------------------------------------------------------------



 



ANNEX A
Plan of Distribution
     The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits investors;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •   to
cover short sales and other hedging transactions made after the date that the
registration statement of which this prospectus is a part is declared effective
by the Securities and Exchange Commission;     •   broker-dealers may agree with
the selling stockholders to sell a specified number of such shares at a
stipulated price per share;     •   a combination of any such methods of sale;
and     •   any other method permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the investor of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured

1



--------------------------------------------------------------------------------



 



obligations, the pledgees or secured parties may offer and sell shares of common
stock from time to time under this prospectus, or under an amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933 amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.
     Upon our being notified in writing by a selling stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
common stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon our being notified in writing by a selling stockholder that a donee or
pledge intends to sell more than 500 shares of common stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
securities will be paid by the selling stockholders and/or the purchasers of the
securities.
     Each selling stockholder that is affiliated with a registered broker-dealer
has confirmed to us that, at the time it acquired the securities subject to the
registration statement of which this prospectus is a part, it did not have any
agreement or understanding, directly or indirectly, with any person to
distribute any of such securities. The Company has advised each selling
stockholder that it may not use shares registered on the registration statement
of which this prospectus is a part to cover short sales of our common stock made
prior to the date on which such registration statement was declared effective by
the SEC.
     We are required to pay certain fees and expenses incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act. We agreed to keep this prospectus effective until the
earlier of (i) the date on which the shares may be resold by the selling
stockholders without registration and without regard to any volume limitations
by reason of Rule 144(e) under the Securities Act or any other rule of similar
effect and (ii) such time as all of the shares have been publicly sold.

2



--------------------------------------------------------------------------------



 



Annex B
SMARTVIDEO TECHNOLOGIES, INC.
Selling Securityholder Questionnaire
The undersigned beneficial owner of shares of Preferred Stock (including shares
that may be acquired upon exercise of warrants) (the “Registrable Securities”)
of SmartVideo Technologies, Inc. (the “Company”) understands that the Company
has filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities. This Questionnaire is delivered pursuant to the
terms of the Registration Rights Agreement, dated as of October ___, 2005 (the
“Registration Rights Agreement”), among the Company and the Investors named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

         
1.
  Name.    
 
       
 
  (a)   Full Legal Name of Selling Securityholder
 
       
 
       
 
       
 
  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:
 
       
 
       

1



--------------------------------------------------------------------------------



 



         
 
  (c)   Full Legal Name of each Control Person (which means a natural person
that directly or indirectly has power to vote or dispose of the securities
covered by this Questionnaire):
 
       
 
       

          2.     Address for Notices to Selling Securityholder:
 
         
 
         
 
         
Telephone:
       
 
       
Fax:
       
 
        Contact Person:    
 
       

          3.    Beneficial Ownership of Registrable Securities:
 
       
 
  (a)   Type and Principal Amount of Registrable Securities beneficially owned:
 
       
 
       
 
       
 
       
 
       
 
       

          4.      Broker-Dealer Status:
 
       
 
  (a)   Are you a broker-dealer?
 
       
 
      Yes ¨                      No ¨
 
       
 
  Note:   If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.
 
       
 
  (b)   Are you an affiliate of a broker-dealer?
 
       
 
      Yes ¨                      No ¨
 
       
 
  (c)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
       
 
      Yes ¨                      No ¨

2



--------------------------------------------------------------------------------



 



         
 
  Note:   If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

              Except as set forth below in this Item 5, the undersigned is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.
 
       
 
  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
       
 
       
 
       
 
       

6. Relationships with the Company:

     
 
  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
   
 
  State any exceptions here:

7. Claims against the Company:

     
 
  Except as set forth below, to the actual knowledge of the officers and
directors or persons performing similar functions for the undersigned, neither
the undersigned nor any of its Affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) has any claims against the Company, its directors, officers, agents
and employees, and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) relating to
the Company’s sale of Registrable Securities to the undersigned.
 
   
 
  State any exceptions here:
 
   
 
   
 
   
 
   
 
   
 
   

3



--------------------------------------------------------------------------------



 



The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein (other than changes in beneficial
ownership of Common Stock after the effectiveness of the Registration Statement)
that may occur subsequent to the date hereof at any time prior to the
effectiveness of the Registration Statement or while the Registration Statement
remains effective.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers hereto and the inclusion of such information in
the Registration Statement and the related prospectus and any amendments or
supplements thereto. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

     
Dated:                                                             
    Beneficial Owner:
                                                            

                  By:           Name:           Title:        

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:
Leslie J. Croland, P.A.
Edwards Angell Palmer & Dodge LLP
350 E. Las Olas Boulevard
Suite 1150
Fort Lauderdale, FL 33301-4215
Fax No. (954) 727-2601

4